DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/24/22 has been considered and entered.  Claims 3-5,9-10 and 12-13 have been canceled.  Claims 1,2,6-8,11 and 14 remain in the application and for restriction purposes.  

Applicant's election with traverse of Group I, claims 1,2 and 6-8 in the reply filed on 3/24/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all the groups as they overlap searches.  This is not found persuasive because the issues that arise in examining method and product claims is diverse and this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Hence, claims 1,2 and 6-8 are present for prosecution thereof while claims 11 and 14 have been withdrawn from consideration as being directed toward a non-elected invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed “converted” is vague and indefinite as to how the liquid lithium is “converted” to a solid phase?  Is this done in the chemical reduction process?  Is there a post treatment step such as heating?  Is lithium formed as a lithium oxide as it is “reacted” with the nickel or copper oxide mediator layer?  Clarification is requested.  
Regarding claim 2, what is the mediating interface or boundary layer and what is it comprised of?  Clarification is requested.
Regarding claim 6, the term “gas phase coating operations” is unclear and confusing as to what processes are envisioned and if all of these are supported by the specification.  In addition, the use of Markush terminology requires the items in the list to be mutual exclusive, however, “gas phase coating operations” and chemical vapor deposition and sputtering are not.  Lastly, the heat treatment is this only with respect to the wet-chemical coating or is the heat treatment suppose to be recited along with each process?  Clarification is requested.  
Regarding claim 7, the terms “laser melting” and melting using a heating apparatus as not mutually exclusive which s required when using markush terminology.  
	Regarding claim 8, the thickness claimed is confusing as to when this is determined?  After liquid lithium is “imposed”?  After partial chemical reduction and conversion to solid phase?  Clarification is requested.

Allowable Subject Matter
Claims 1,2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art while teaching coating lithium on a copper foil fails to teach forming mediator layer including copper oxide or nickel oxide and reacting this mediator layer with liquid lithium to form a lithium layer coating on the nickel or copper oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715